Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 1 of 10 PageID #: 1




                                                     21-5039
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 2 of 10 PageID #: 2
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 3 of 10 PageID #: 3
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 4 of 10 PageID #: 4
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 5 of 10 PageID #: 5
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 6 of 10 PageID #: 6
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 7 of 10 PageID #: 7
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 8 of 10 PageID #: 8
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 9 of 10 PageID #: 9
Case 5:21-cv-05039-JLV Document 1 Filed 06/30/21 Page 10 of 10 PageID #: 10
